Citation Nr: 0114687	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  99-00 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
for post-traumatic stress disorder (PTSD) from August 17, 
1998 to February 22, 1999; and the 70 percent evaluation 
assigned from April 1, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his friend


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from May 1967 to May 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for PTSD and 
assigned a 30 percent evaluation, effective from August 17, 
1998.  In June 2000, the RO increased the veteran's rating 
for PTSD to 70 percent, from April 1, 1999, the day following 
the expiration of a period of a temporary total evaluation 
following hospitalization from February 23, 1999.  

While the RO adjudicated the instant claim as one for an 
increased rating for PTSD, in light of the distinction noted 
by the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999), 
the Board has recharacterized the issue as one involving the 
propriety of the initial evaluation assigned and the 
evaluation subsequently assigned.  Furthermore, inasmuch as a 
higher evaluation is available for PTSD during each period, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, a claim for a higher evaluation for 
each period remains viable on appeal.  Id.; AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

In connection with the issue on appeal, a hearing was held 
before an RO hearing officer in May 1999.  Although the 
veteran was scheduled to appear at a Board hearing in 
Washington, D.C. in May 2001, the hearing was canceled by the 
veteran.


REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating  
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board notes that the RO has not yet considered the 
appellant's claim for a higher initial evaluation and and 
subsequent evaluation for PTSD in the context of the new law, 
and the appellant has not had the opportunity to prosecute 
his claim in that context.  The Board finds that a remand 
will ensure due process of law, and avoid the possibility of 
prejudice.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
Furthermore, in light of the following, additional medical 
development is necessary to comply with the new law and make 
a decision in this case.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(d)).

In this case, there appear to be relevant, outstanding 
records that should be associated with the claims file.  
During a February 2000 VA psychiatric examination, the 
veteran reported that he had been hospitalized for two weeks 
in December 1999 at the VA hospital in Augusta; records from 
that hospitalization are not of record.  The record also 
reflects that the veteran has received medical treatment at 
the VA Medical Center (VAMC) in Columbia, South Carolina, and 
it is unclear whether all records from that facility have 
been obtained.  Moreover, a January 2000 letter from the 
Greenville (South Carolina) Vet Center indicated that the 
veteran had been seen there on 13 occasions during the 
preceding 13 months, and it is likewise unclear whether all 
these records are of record.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, all 
outstanding pertinent VA medical records must be obtained and 
associated with the record.  

The Board also noted that a January 2000 VA outpatient 
treatment record reflects the veteran's report that he had 
appointments with the Social Security Administration (SSA) 
later that month in connection with an application for 
disability benefits.  Records of the SSA are relevant to a 
veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, any award determination from SSA, as well as 
the medical records underlying any such determination, should 
be obtained and associated with the record.

Furthermore, the Board notes that VA's duty to assist has, 
historically, included providing him with a thorough and 
contemporaneous examination that takes into account records 
of prior medical treatment and prior examinations.  See 
Waddell v. Brown, 5 Vet. App. 454 (1993); Lineberger v. 
Brown, 5 Vet. App. 367 (1993); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  See also 38 C.F.R. §§ 3.326, 4.1.  Because 
the VA physician who most recently examined the veteran in 
February 2000 did not have all pertinent medical record 
before him, the Board finds that it would be helpful for the 
veteran to undergo further examination.  Such examination 
should include findings responsive to the diagnostic criteria 
for evaluating the veteran's PTSD, as well as an opinion as 
to the impact of such disability, alone, on the veteran's 
employability.  The appellant is hereby advised that failure 
to report to any scheduled VA examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the appellant fails to report to any scheduled examination, 
the RO should obtain and associate with the record any 
notice(s) of the examination(s) sent to the appellant.  

The RO should also undertake any other development and/or 
notification action deemed warranted by the Act.  Finally, in 
adjudicating the claim, the RO should explicitly address the 
propriety of "staged rating" in evaluating the veteran's 
disability, consistent with the Fenderson decision, cited to 
above.   

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1. The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from VA facilities, to 
specifically include the report of the 
December 1999 hospitalization from the 
Augusta VA hospital; and all pertinent 
records from the Columbia VAMC and the 
Greenville Vet Center.  The RO should 
also obtain records from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in 
the claims file, and he and his 
representative should be so notified.  
The appellant is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should afford 
him the opportunity to do so before 
arranging for him to undergo 
examination.

2.   The RO should contact the SSA 
regarding the veteran's claim with that 
agency.  A copy of any SSA decision, 
together with copies of all medical 
records considered in arriving at that 
decision, should be secured and 
associated with the claims folder.

3. After all available records received 
pursuant to the above-requested 
development have been associated with 
the claims file, the RO should arrange 
for the appellant to undergo psychiatric 
examination to obtain an assessment as 
to the full nature and severity of his 
service-connected PTSD.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available 
to and be reviewed by the physician 
designated to examine the appellant.  
All indicated studies and tests should 
be accomplished, and all clinical 
findings should be reported in detail.  
Regarding the latter, the examiner 
should specifically render findings with 
respect to the existence and extent of 
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions or hallucinations.  The 
examiner also should render a multi-
axial diagnosis, including assignment of 
a Global Assessment of Functioning (GAF) 
score, and an explanation of what the 
score means.  The examiner should also 
provide an assessment as to the impact 
of the appellant's service-connected 
PTSD, alone, on his ability to obtain 
and retain substantially gainful 
employment.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

4. If the appellant fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant.  

5. To help avoid future remand, the RO must 
ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6. The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied.  

7. After completion of the foregoing 
requested development, and any other 
indicated development and/or 
notification action, the RO should re-
adjudicate the claim for a higher 
initial evaluation and subsequent 
evaluation for PTSD in light of all 
pertinent evidence and legal 
authority, to specifically include 
that cited to herein.  If the 
appellant fails to report for any 
scheduled examination(s), the RO 
should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  If 
the claim is adjudicated on the 
merits, the RO must specifically 
address the applicability of "staged 
rating" to the veteran's disability.  
The RO must provide adequate reasons 
and bases for its determinations, 
citing to all governing legal 
authority and precedent, and 
addressing all issues and concerns 
that were noted in the REMAND.

8. Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written 
or other argument in response thereto 
before his claims file is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process 
and to accomplish additional development and 
adjudication, and it is not the Board's intent to 
imply whether the benefits requested should be 
granted or denied.  The veteran need take no action 
until otherwise notified, but he may 
furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 
Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


